Per Curiam.
Motion by petitioner, Committee on Professional Standards, for order suspending respondent by reason of his failure to appear at the adjourned date of a hearing pursuant to this Court’s subpoena dated August 15, 1994 (22 NYCRR 806.4 [b]). Respondent, who was admitted to practice by this Court in 1967 and maintains a law office in Washington County, has failed to appear on the motion which was served upon him personally.
*836Petitioner’s motion is granted, and respondent ordered suspended from the practice of law, effective January 25, 1995.